ACCEPTED
                                                                                                                            225EFJ017297183
Appellate Docket Number:        05-12-01630-CV
                                                                                                                            FIFTH COURT OF APPEALS
                                                                                                                            DALLAS, TEXAS
Appellate Case Style:           Clifton A !len                                                                              13 January 29 P2:59
                                                                                                                            Lisa Matz
                          Vs.                                                                                               CLERK
                                Bank of America, N.A.

Companion Case No.:                                                                                                      FILED IN
                                                                                                                  5th COURT OF APPEALS
                                                                                                                      DALLAS, TEXAS
                                                                                                                  1/29/2013 2:59:19 PM
                                                                                                                        LISA MATZ
Amended/corrected     statement:                        DOCKETING STATEMENT (Civil)                                       Clerk
                                                  Appellate Court:
                                            (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                      II. Appellant     Attorney(s)

~   Person     0 Organization      (choose one)                                rxr      Lead Attorney
                                                                               First Name:          Stewart
First Name:        Clifton                                                     Middle Name:         Ransom

Middle Name:                                                                   Last Name:           Miller

Last Name:        Allen                                                        Suffix:

Suffix:                                                                        Law Firm Name: Legal Aid Society of Texas

Pro Se:   0                                                                    Address 1:           509 Sharp Drive
                                                                               Address 2:

                                                                               City:                DeSoto

                                                                               State:       Texas                      Zip+4:        75115-5511
                                                                               Telephone:           214-952-7388                ext.

                                                                               Fax:      • 214722-1010
                                                                               Email:       knightoftbelivingdebt@gmail.com

                                                                               SBN:         14116000

III. Appellee                                                                  IV. Appellee Attorney(s)

o   Person      ~ Organization (choose one)                                   ~         Lead Attorney
Organization Name: Bank of America, N.A.                                      First Name:           Robert

First Name:                                                                   Middle Name:          F.

Middle Name:                                                                  Last Name:            Maris

Last Name:                                                                     Suffix:
Suffix:                                                                       Law Firm Name: Maris & Lanier, P.C.

Pro Se:   0                                                                   Address 1:            3710 Rawlins Street, Suite 1550

                                                                              Address 2:

                                                                              City:                 Dallas

                                                                               State:       Texas                      Zip+4:        75219
                                                                              Telephone:            214-706-0920              ext.
                                                                              Fax:          214-706-0921
                                                                              Email:        rmaris@marislanier.com

                                                                               SBN:         12986300
                                                                     Page 1 of?
V. Perfection   Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Other

Date order or judgment signed: October 31, 2012                            Type of judgment:      Bench Trial

Date notice of appeal filed in trial court:   November 30, 2012
If mailed to the trial court clerk, also give the date mailed:

Interlocutory appeal of appealable order:     DYes         IZI No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):             DYes         IZI No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):             DYes       OONo

Permissive? (See TRAP 28.3):                    DYes        IZI No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                        DYes        IZI No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:             DYes       IZI No

If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             IZI Yes DNo
Judgment or order disposes ofal! parties and issues:         IZI Yes DNo

Appeal from fmaljudgment:                                    IZI Yes D No

Does the appeal involve the constitutionality       or the validity of a statute, rule, or ordinance?     DYes     IZINo

VI. Actions Extending       Time To Perfect Appeal

Motion for New Trial:                DYes       IZI No                If yes, date filed:

Motion to Modify Judgment:           DYes       IZI No                If yes, date filed:
Request for Findings of Fact         DYes       IZI No                If yes, date filed:
and Conclusions of Law:
                                     DYes       IZI No                If yes, date filed:
Motion to Reinstate:
                                     DYes       IZI No                If yes, date filed:
Motion under TRCP 306a:

Other:                               DYes       IZI No

If other, please specify:

VIT. Indigency Of Party: (Attach file-stamped             copy of affidavit, and extension     motion if filed.)

Affidavit filed in trial court:      DYes       D    No              If yes, date filed: August 8, 2012

Contest filed in trial court:        DYes     IZI No                 If yes, date filed:

Date ruling on contest due:


Ruling on contest:     D Sustained       D Overruled                 Date of ruling:


                                                                      Page 2 of7
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?           DYes      ~    No
If yes, please attach a copy ofthe petition.



Date bankruptcy filed:                                            Bankruptcy Case Number:




IX. Trial Court And Record

Court:       County Court at Law No.2 of Dallas County                 Clerk's Record:

County: Dallas
                                                                       Trial Court Clerk:        D District   ~   County
Trial Court Docket Number (Cause No.): CC-12-04878-B                   Was clerk's record requested?          ~   Yes      D No

                                                                       If yes, date requested:     January 29, 2013
Trial Judge (who tried or disposed of case):                           If no, date it will be requested:
First Name:        King                                                Were payment arrangements made with clerk?
Middle Name:                                                                                                       IZIYes DNo          DIndigent
Last Name:         Fifer
                                                                       (Note: No request required     under TRAP 34.S(a),(b))
Suffix:

Address 1:          600 Commerce Street, 5th floor

Address 2 :

City:               Dallas
State:    Texas                       Zip + 4: 75202
Telephone:      214 653-7365            ext.
Fax:      214-653-7643
Email:    lnutting@daHascounty.org




Reporter's or Recorder's Record:

Is there a reporter's record?          ~Yes    D     No

Was reporter's record requested?       IZIYes ONo

Was there a reporter's record electronically recorded?    DYes   0   No

If yes, date requested: January 29, 2013

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? ~Yes           D No DIndigent




                                                                 Page 3 of7
~   Court Reporter                           D Court Recorder
D Official                                   D Substitute



First Name:         Lanetta

Middle Name:

Last Name:          Williams
Suffix:

Address 1:          600 Commerce Street, 5th floor
Address 2:

City:               Dallas

State:    Texas                            Zip + 4: 75202
Telephone:        214-653-7497              ext.
Fax:
Email:

X. Supersedeas Bond

Supersedeas bond filed: DYes           ~    No      If yes, date filed:

Will file: D Yes ~           No



XI. Extraordinary        Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?                 D Yes   ~   No
If yes, briefly state the basis for your request:



XU. Alternative Dispute ResolutionlMediation                 (Complete section if filing in the Ist, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)

Should this appeal be referred to mediation?
                                                         ~     Yes D No

If no, please specify:
Has the case been through an ADRprocedure?               DYes       ~     No
If yes, who was the mediator?

What type of ADR procedure?
At what stage did the case go through ADR?             D Pre-Trial        D Post-Trial     D Other

If other, please specify:

Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, ifknown (without
prejudice to the right to raise additional issues or request additional relief):
Plaintiff's failure to proof claim, Statute of limitations, Res Judicata, prior adjudication, judicial estoppel


How was the case disposed of?           Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded.

If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                          Page4of7
Attorney's fees (trial):

Attorney's fees (appellate):

Other:
If other, please specify:




Will you challenge this Court's jurisdiction?     DYes      0 No
Does judgment have language that one or more parties "take nothing"?           0 Yes     ~   No

Does judgment have a Mother Hubbard clause? ~Yes            0 No
Other basis for fmality?
Rate the complexity of the case (use 1 for least and   5for most   complex):    ~    1   0   2    0    3   0   4       05
Please make my answer to the preceding questions known to other parties in this case.                 0 Yes        ~    No

Can the parties agree on an appellate mediator?   D Yes     ~      No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                         Telephone                        Fax                         Email



Languages other than English in which the mediator should be proficient:

Name of person filing out mediation section of docketing statement:




XllI. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                      Trial Court:

  Style:

     Vs.




                                                                 Page 5 of?
XIV. Pro Bono Program: (Complete section if filing in the 1st, 2nd, 3rd, 5th, 13th or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the fmancial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. lfyour case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?             IZI Yes D No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?   IZI Yes D No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

lfyou have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            DYes     IZI No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your fmancial circumstances to the Pro Bono Committee? IZI Yes D No
lfyes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org.  Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, ifknown (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, ifnecessary).

Plaintiffs failure to proof claim, Statute of limitations, Res Judicata, prior adjudication, judicial estoppel




XV. Signature




Signature of counsel (or pro se party)                                                       Date:               January 29, 2013



Printed Name: Stewart Ransom Miller                                                          State BarNo.:       14116000



Electronic Signature:   Stewart Ransom Miller
    (Optional)




                                                                 Page 6 of?
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on




Signature of counsel (or pro se party)                                      Electronic Signature: Stewart Ransom Miller
                                                                                  (Optional)

                                                                            State BarNo.:      14116000
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                            (1) the date and manner of service;
                            (2) the name and address of each person served, and
                            (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:      January 29,2013

Manner Served: Fax

First Name:       Robert

Middle Name:      F.

Last Name:        Maris
Suffix:

Law Firm Name: Maris & Lanier, P.c.

Address 1:        3710 Rawlins Street, Suite 1550
Address 2:

City:             Dallas

State     Texas                      Zip+4:    75219

Telephone:        214-706-0920       ext.
Fax:      214-706-0921

Email:    rmaris@marislanier.com

If Attorney, Representing Party's Name: Bank of America, N.A.




                                                                                                                                 Ver. 1.0 7/12



                                                                Page? of?